Exhibit 10.2

 

 

PURCHASE AND OPTION AGREEMENT

 

This Purchase and Option Agreement (this “Agreement”), dated November [•], 2020,
is made by and between EDF Renewables, Inc. (“Seller”) and NB Merger Corp. (the
“Company”).

 

RECITALS

 

A. The Company is party to a Merger Agreement (the “Merger Agreement”), dated as
of the date hereof, by and among Newborn Acquisition Corp. (“Newborn”), the
Company, a wholly owned subsidiary of Newborn, Nuvve Merger Sub Inc. (“Merger
Sub”), a wholly owned subsidiary of the Company, Nuvve Corporation (“Nuvve”) and
Ted Smith, as the representative of the stockholders of Nuvve, pursuant to which
(i) the Company will merge with Newborn, with the Company surviving the merger
and the security holders of Newborn becoming security holders of the Company,
and (ii) Nuvve will merge with Merger Sub (the “Acquisition Merger”), with Nuvve
surviving as a wholly owned subsidiary of the Company and the security holders
of Nuvve becoming security holders of the Company.

 

B. Seller is the owner of 8,286,421 shares of Series A preferred stock, par
value $0.0001 per share, of Nuvve, which automatically will convert into
8,286,421 shares of common stock, par value $0.0001 per share, of Nuvve
immediately prior to the consummation of the Acquisition Merger (the “Nuvve
Shares”).

 

C. Upon consummation of the Acquisition Merger, the Nuvve Shares will be
exchanged for shares (the “Merger Shares”) of common stock, par value $0.0001
per share, of the Company (the “Common Stock”).

 

C. Seller desires to sell to the Company $6,000,000 of the Merger Shares
immediately after the consummation of the Acquisition Merger, and the Company
further desires grant to the Seller a put option entitling the Seller to sell an
additional $2,000,000 of the Merger Shares to the Company commencing three
months after the consummation of the Acquisition Merger, in each case subject to
the terms and conditions of this Agreement.

 

AGREEMENT

 

It is hereby agreed:

 

1. Initial Purchase and Sale of Shares.

 

(a) Subject to the terms and conditions herein, Seller hereby agrees to sell to
the Company, and the Company hereby agrees to purchase from the Seller, 600,000
of the Merger Shares (the “Initial Shares”) for $10.00 per Share, or an
aggregate of $6,000,000, in cash (the “Initial Sale Purchase Price”),
immediately after the consummation of the Acquisition Merger. The number of
Initial Shares and the Initial Sale Purchase Price shall be equitably adjusted
for any stock split, reverse stock split, stock combination, stock dividend or
other similar transaction affecting the Common Stock as a whole or the ordinary
shares, par value $0.0001 per share, of Newborn as a whole.

 



 

 

 

(b) Except as mutually agreed by the parties in writing, the closing of the
purchase and sale of the Initial Shares (the “Closing”) shall take place
immediately after the consummation of the Acquisition Merger. At or prior to the
Closing:

 

(i) If the Initial Shares are represented by a certificate, Seller shall deliver
to the Company the certificate representing the Initial Shares, registered in
Seller’s name (or an affidavit of loss and indemnification agreement in a form
reasonably satisfactory to the Company in lieu of such certificate), together
with an instrument of transfer for the Initial Shares executed in blank with
original signature from Seller, medallion guaranteed.

 

(ii) If the Initial Shares are represented by an entry, in Seller’s name, on the
books and records of the Company’s transfer agent, Seller shall deliver an
instrument of transfer for the Initial Shares executed in blank with original
signature from Seller, medallion guaranteed.

 

(iii) The Company shall pay the Initial Sale Purchase Price to Seller by wire
transfer of immediately available funds to an account designated by Seller in
writing at least three (3) business days prior to the Closing.

 

(c) The obligations of the Parties pursuant to this Section 1 shall be
conditioned upon the consummation of the Acquisition Merger.

 

2. Put Option.

 

(a) Upon the closing of the Acquisition Merger, the Seller is granted an option
(the “Put Option”) to require the Company to purchase, at any time commencing
upon the closing of the Acquisition Merger and ending twelve (12) months
thereafter (the “Put Option Exercise Period”), on the terms and conditions
contained herein, up to $2,000,000 of the Merger Shares then held by the Seller.

 

(b) This Put Option may be exercised (“Put Election”), in whole or in part, on
one and only one occasion during the Put Option Exercise Period, by written
notice (“Put Notice”) to the Company. The Put Election shall be deemed made on
the date the Put Notice is delivered to the Company. The Put Notice shall
specify (i) the number of Merger Shares to be sold and purchased pursuant to the
Put Option (the “Put Shares”), which shall not exceed a number equal to
$2,000,000 divided by the Put Option Exercise Price, and (ii) the date for the
closing of the purchase and sale of the Put Shares (the “Put Closing”), which
shall be not less than thirty (30) days or more than forty-five (45) days after
the date of delivery of the Put Notice. Such Put Election shall be irrevocable,
unless Holder has obtained the written consent of the Company allowing a
revocation.

 

(c) The exercise price of the Put Option (the “Put Option Exercise Price”) shall
be the average of the last closing sale price of the Common Stock on the primary
market on which the Common Stock is then traded for the five (5) consecutive
trading days ending on the trading day prior to the date the Put Notice is
delivered to the Company. The Put Option Exercise Price shall be equitably
adjusted for any stock split, reverse stock split, stock combination, stock
dividend or other similar transaction affecting the Common Stock as a whole
occurring after the Put Notice is delivered to the Company but prior to the Put
Closing.

 



2

 

 

(d) Except as mutually agreed by the parties in writing, the Put Closing shall
take place on the date specified in the Put Notice. At or prior to the Put
Closing:

 

(i) If the Put Shares are represented by a certificate, Seller shall deliver to
the Company the certificate representing the Put Shares, registered in Seller’s
name (or an affidavit of loss and indemnification agreement in a form reasonably
satisfactory to the Company in lieu of such certificate), together with an
instrument of transfer for the Put Shares executed in blank with original
signature from Seller, medallion guaranteed.

 

(ii) If the Put Shares are represented by an entry, in Seller’s name, on the
books and records of the Company’s transfer agent, Seller shall deliver an
instrument of transfer for the Put Shares executed in blank with original
signature from Seller, medallion guaranteed.

 

(iii) The Company shall pay an amount equal to (A) the number of Put Shares,
multiplied by (B) the Put Option Exercise Price, to Seller by wire transfer of
immediately available funds to an account designated by Seller in writing at
least three (3) business days prior to the Put Closing.

 

(e) The grant of the Put Option pursuant to this Section 2 shall be conditioned
upon the consummation of the Acquisition Merger.

 

3. Representations of Seller. Seller represents and warrants to the Company as
follows:

 

(a) This Agreement constitutes a legal, valid and binding obligation of Seller
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

(b) Seller, as of the date hereof, is the record and beneficial owner of, and
has good and marketable title to, the Nuvve Shares and, as of the Closing and
the Put Closing, will be the record and beneficial owner of, and have good and
marketable title to, the Merger Shares, free and clear of all liens, security
interests, charges, claims, restrictions and other encumbrances, subject to
securities laws restrictions. Seller has not granted to any person or entity any
options or other rights to buy the Nuvve Shares or the Merger Shares. No other
person or entity has any interest in the Nuvve Shares or the Merger Shares of
any nature. The sale and transfer of the Merger Shares to the Company pursuant
to this Agreement will not give any person a legal right or cause of action
against the Merger Shares or the Company.

 

(c) Seller understands that, at the Closing and any Put Closing, it may not be
privy to certain material non-public information with respect to the business
operations, financial condition and prospects of the Company (“Excluded
Information”) and that the Excluded Information could be positive in nature and,
if released to the public, could have a positive impact on the market price of
the securities of the Company. Notwithstanding the foregoing, Seller is still
desirous of effectuating the transactions contemplated hereby and selling the
Initial Shares and, should Seller elect to exercise its Put Option, the Put
Shares, to the Company. Seller is not requesting the Excluded Information and
agrees that the Company is not obligated to disclose any Excluded Information to
Seller and that the Company shall not have any liability with respect to any
non-disclosure of the Excluded Information. As a condition to the Company’s
agreement to buy the Initial Shares and the Put Shares, to the fullest extent
permitted by law, as of the Closing and the Put Closing, the Seller hereby
releases and waives any and all claims, causes of action, actions, proceedings,
suits, judgments, liens and executions and claims, whether known or unknown, now
or hereafter arising against the Company or its officers, directors, agents or
controlling stockholders, based upon or relating to such non-disclosure or
Seller’s failure to review the Excluded Information.

 



3

 

 

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to Seller that this Agreement constitutes a legal, valid and
binding obligation of the Company enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

5. Termination. Except in the case that the transactions contemplated by the
Merger Agreement are consummated, this Agreement shall terminate upon the
termination of the Merger Agreement.

 

6. Confidentiality. Except as otherwise required by applicable law, rule or
regulation, Seller shall not disclose the existence or contents of this
Agreement without the prior consent of the Company.

 

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware without giving effect to
principles of conflicts of law.

 

8. Counterparts. This Agreement may be signed in counterparts which, taken
together, shall constitute one Agreement.

 

9. Further Assurances. The parties hereto agree to promptly take such steps as
may be necessary to effectuate the purposes and intent of this Agreement.

 

[Signature Page Follows]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

SELLER:   COMPANY:         EDF RENEWABLES, INC.   NB MERGER CORP.           By:
                             By:                              Name:     Name:  
Title:     Title:

 

[Purchase and Option Agreement Signature Page]

 

 

5



 

 